Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed March 24, 2021, has been entered in the application. Claims 1, 2, 8, 9, and 13-15 are pending, with claim 15 being newly added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable, over Veh et al. (DE 199 20 670, cited by applicant) in view of Grötzinger et al. (EP 2 500 184). Veh et al. (see annotated portion of figure 1) teach a vehicle suspension for a vehicle comprising at 
    PNG
    media_image1.png
    412
    534
    media_image1.png
    Greyscale
least one anchor bar (38), at least one pneumatic axle lift spring (56), an auxiliary axle (34 in general; 6, 4) which is configured to be raised and lowered selectively, the axle having larger diameter sections (6, 6) and a smaller relieved diameter section (4) constituting a relief (figure 1, portion, annotation “C”), a single integrated support (18, 20, 22) attaching the lift spring and anchor bar to the auxiliary axle (assembled condition, figure 2), the single integrated support providing the only attachment of the lift spring and anchor bar to the axle, the support including an open area (below top surface on 18, 20, 22, inwardly of the arms, above 4) which is configured to allow the passage of a cardan or drive shaft, the anchor bar (38) having an end configured to attach to the chassis (connector 40, attachment plate 42) and an .
As regards claim 1: the reference to Veh et al., while teaching a relief in the auxiliary axle (e.g., section 4, annotation “C” in the annotated portion of figure 1 presented above), does not positively teach that the cardan extends through the relief. Initially, in that a cardan is provided and the reduced profile associated with the relief is located in the same region (with the structure of the support 18, 20, 22) being so made to accommodate such a shaft, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the shaft as extending through the region formed by the relief of the axle, in order to allow a larger range of vertical motion of the axle without interfering with the cardan. Additionally and/or alternatively,  Grötzinger et al. teach a similar axle arrangement intended to allow the passage of a cardan or drive shaft (23) where the axle itself (2; 4, 5, 6) has a relief in the center (6) and allowing the shaft to extend through the relief (see, e.g., figure 1a). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to explicitly provide the shaft as extending through the region formed by the relief of the axle, for example as taught by Grötzinger et al., in order to allow a larger range of vertical motion of the axle without interfering with the cardan
As regards claim 2: the reference to Veh et al., while teaching a pair of plates (annotations “A” and “B”, Veh et al., portion of figure 1, see above), the reference to Veh et al. as modified by Grötzinger et al. does not specifically teach that the plates are configured in an inverted “V” shape format. Grötzinger et al. teach that in providing a plate structure (18, 19, 20, 21) for connecting an upper support section (14, 15, 16, 17) to an axle (2, 4, 6) that it is known to orient the plates in an inverted V-shape (i.e., the respective plates extend laterally away in a downward direction; see, e.g., figure 1a). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the plates initially taught as a part of the support 

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.
While the examiner appreciates applicant’s effort to avoid a rejection under 35 USC §112 by replacing “drop-type axle” with a recitation indicating that the axle has a relief, a relief is well understood as being characterized as constituting a variation in elevation from a surface, or a projecting or recessed element. In this case, the axle section 4 of Veh et al. as compared to the axle sections 6, 6 in the reference can be defined as a recessed relief in that it constitutes a section of smaller diameter and/or a reduced profile. To this point, while applicant may have avoided the clarity rejection, applicant has also substantially broadened the claim to the point where the base reference to Veh et al. teaches nearly all elements of the independent claim as currently set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616